Name: Commission Regulation (EEC) No 1358/84 of 16 May 1984 fixing additional amounts for egg products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 /28 Official Journal of the European Communities 17. 5 . 84 COMMISSION REGULATION (EEC) No 1358 /84 of 16 May 1984 fixing additional amounts for egg products shell and egg yolks originating in and coming from Austria are not increased by an additional amount ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771 /75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 3643 / 81 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product , the free-at-frontier offer price (hereinafter called the 'offer price ') falls below the sluice-gate price , the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries (3), as last amended by Regulation (EEC) No 1527/73 0 ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries , a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Article 1 of Regulation (EEC) No 990/69 (5), the levies on imports of eggs not in HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2771 /75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article' 2 This Regulation shall enter into force on 17 May 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 May 1984 . For the Commission Poul DALSAGER Member of the Commission (") OJ No L 282, 1 . 11 . 1975 , p. 49 . H OJ No L 364, 19 . 12 . 1981 , p. 1 . (') OJ No 129 , 28 . 6 . 1967 , p . 2577/67 . 0 OJ No L 154, 9 . 6 . 1973 , p. 1 : 0 OJ No L 130 , 31 . 5 . 1969 , p. 4 . 17. 5 . 84 Official Journal of the European Communities No L 131 /29 ANNEX Additional amounts applicable to certain products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 2771/75 (ECU/100 kg) CCT heading No Description Additionalamount Imports affected 04.05 Birds' eggs and egg yolks, fresh , dried or otherwise preserved, sweetened or not : B. Eggs , not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs , not in shell : 2. Other b) Egg yolks : 3 . Dried 30,00 50,00 Origin : Czechoslovakia Origin : Sweden